DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 14-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 14; the limitation, “given volume of recirculated air” are unclear. The limitation of “given volume of recirculated air” is confusing as it lacks reference to a measurement of an air volume under any particular conditions and therefore unclear as to what volume is being measured. Recirculated air appears to be confusing as it is unclear how it relates to previous recitation of return air. 
In re claim 15; rejected based on dependency on claim 14.  
In re claim 16; rejected based on dependency on claim 14.  
In re claim 17; the limitation, “recirculated air” is unclear. The limitation of “recirculated air” is confusing as it is unclear how it relates to the previous recitation of recirculated air above in claim 14.
In re claim 18; rejected based on dependency on claim 14.  
In re claim 19; rejected based on dependency on claim 14.  
In re claim 20; rejected based on dependency on claim 14.  
In re claim 21; rejected based on dependency on claim 14.  
In re claim 22; the limitations are unclear. Claim language is unclear and presents confusing structure (i.e. “…50% of the volume of heated room air is used to the exhaust (V2) at 50% power pulled from the heated room…”). The limitation of “air” is confusing as it unclear which particular one of the various airs recited above in claim 14 applicant is referring to (i.e. external air, fresh air, recirculated air). The limitation of “is used to the exhaust” is confusing as it is unclear whether applicant intended that air is “used” at the exhaust or directed to the exhaust. The limitation “at 50% power” is confusing as it is unclear if 50% of the “air” power pulled from the heated room is being “used to the exhaust” or if exhaust fans are run at 50% power and pull air from the room to be heated to the exhaust. The claim should be rewritten to help provide clarity. 
In re claim 23; rejected based on dependency on claim 22.  
In re claim 24; the limitations, “the electric battery” is unclear. The electric battery lacks antecedent basis, as the component of an “electric battery” is not introduced until further in the disclosure within claim 25. As such, the order of dependency should be addressed to allow proper disclosure of an “electric battery” before further disclosing its functional use within the instant application.  
In re claim 25; the limitations, “the automatics” is unclear. The automatics lacks antecedent basis. 
In re claim 26; rejected based on dependency on claim 25.  
In re claim 27; the limitations, “common water lock” and “air” are unclear. Water lock has not been found as a commonly recognized term within the present field of art and is not further disclosed to impart any uniquely defining structure. The limitation of “air” is confusing as it unclear which particular one of the various airs recited above in claim 14 applicant is referring to (i.e. external air, fresh air, recirculated air).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 17, 18, 19, 20, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis (US5533357) in view of Wolfson (US20050224591) in view of Merlo (EP3086060A1) in view of Halfmann (US20060060326A1) in view of Boudreau (US8939827B2).
In re claim 14, Voorhis discloses a method for controlling a ventilation heat pump [Column 2: ln 25-45], wherein said ventilation heat pump comprises 
several dampers (upper 26, lower 36, middle 46, active defrost duct damper 62) and 
fans (blower 41, 42), 
a condenser (31) and 
an evaporator (21), 
at least one compressor (51), 
cooling tubes (liquid line 33), 
the method comprises the steps: 
starting a defrosting sequence [Column 4: ln 57 – Column 5: ln 21] comprising the steps: 
stopping the compressor (FIG. 3C; [Column 4: ln 58]), 
shutting an external air damper, supplying external air to the evaporator (FIG. 3C, 3D position 1 of damper 26; [Column 3: ln 25-35, Column 4: ln 59-60]), 
shutting a fresh air damper supplying fresh air to a condenser (FIG. 3C, 3D position 2 of damper 36; [Column 3: ln 36-45, Column 4: ln 60]), and 
setting a return air damper for return air to the evaporator to lead return air to the evaporator (FIG. 3C, 3D: damper 62, dual function of damper 26; [Column 3: ln 25-35]), in which 
during the defrosting sequence, using energy from the return air for defrosting of the evaporator [Column 4: ln 57 – Column 5: ln 21]. 
Voorhis lacks:
air volume regulators,										
temperature sensors, 				
air filters, 						
pressure transmitters and 		
a branch valve and a choke valve connected with the compressor, wherein 	
measuring pressure drop over an evaporator using a first pressure transmitter during operation of the ventilation heat pump to determine the need for defrosting, and  
when registering increased pressure drop by the first pressure transmitter over a predetermined threshold value, starting a defrosting sequence comprising the steps: 		
reducing power level to an exhaust fan and a supply air fan to a level which is lower than for normal operation 	
maintaining circulation of a given volume of recirculated air.  
Regarding the limitation, “air volume regulators”; Wolfson discloses a similar device for heating and cooling of a space using an air handler comprising an air flow regulator (Claims 52, 55, 59). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include air volume regulators, as taught by Wolfson. 
One of ordinary skill in the art would recognize the benefits of this modification as it provides a means for controlling air volumes provided within the system in order to achieve an intended rate of flow during operations such as defrosting.
Regarding the limitation, “temperature sensors”; Voorhis discloses a module wherein controls for system components are actuated based upon sensors, such as a thermostat, but remain silent as to distinctly disclosing the use of temperature sensors [Column 5: ln 35-45]. However, Merlo discloses a similar method for defrosting an air conditioning apparatus comprising the use of temperature sensors (FIG. 2B, 3A, 3B: T1-T4). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include temperature sensors, as taught by Merlo. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means to monitor and verify temperature in achieving fixed or preset values within system operations [0039]. 
Regarding the limitation, “air filters”; Wolfson discloses, in a similar device for handling air, the use of replaceable filter (29) to filter air within the system (Claim 71, [0005]).   
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include air filters, as taught by Wolfson. 
One of ordinary skill in the art would recognize the benefits of this modification as it is a known way to separate harmful and unwanted particles from an air stream, providing cleaner filtered air processing. 
Regarding the limitation, “pressure transmitters”; Merlo further discloses, within a similar method regarding defrosting operations, the use of differential pressure sensors (Claims 3, 9; [0021]).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include pressure sensors, as taught by Merlo. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for measuring and verifying pressure values, more specifically as they relate to the defrosting of an evaporator, within the normal operations of an air conditioning system [0022]. 
Regarding the limitation, “a branch valve and a choke valve connected with the compressor”; Halfmann discloses a similar system for transferring thermal energy comprising a heat exchanger (10, 11) and a compressor (71), wherein the compressor includes a choke (72) and a 4/2 direction control valve (73) provided on the side of the compressor [0073].   
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include a choke and branch (direction control) valve, as taught by Halfmann. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for alternating the direction of flow in a circuit between heat exchangers, making it possible to functionally switch between heating and cooling operations [0073]. 
Regarding the limitations, “measuring pressure drop over an evaporator using a first pressure transmitter during operation of the ventilation heat pump to determine the need for defrosting, and when registering increased pressure drop by the first pressure transmitter over a predetermined threshold value, starting a defrosting sequence …”; Merlo further discloses, within a similar method regarding defrosting operations, the use of pressure sensors in measuring whether a pressure difference across an evaporator exceeds a preset threshold in order to determine whether or not defrosting operations are necessary within a system (Claims 1, 2; [0021]).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to determine whether defrosting operations are necessary based upon the pressure values measured across an evaporator, as taught by Merlo.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for further controlling defrosting operations based upon measured pressure values, indicative of a presence of frost, across an evaporator during the normal operations of an air conditioning system [0022]. 
Regarding the limitation, “reducing power level to an exhaust fan and a supply air fan to a level which is lower than for normal operation”; It should be noted that Voorhis discloses placing blowers into the off mode during defrosting modes but is silent as to reducing power levels of both the supply and exhaust fan to a level lower than normal operations [Column 5: ln 7]. However, Boudreau (WO2009018652A1) discloses a similar control method as it pertains to defrosting of a ventilation system wherein it is taught that supply fans (104) and exhaust fans (106) can be run in “low”, “medium”, and “high” settings [0046]. Bourdreau further discloses fine motor control over fans based on information gathered by system sensors [0043, 0090] and that fans can be set to a minimum air quality maintenance mode during defrosting operations. The fan speed during this maintenance mode may be different than the nominal speed during normal operations [00102].  Depending on the operation of the system, supply and exhaust fans can be run below their respective nominal speeds [0043, 00104-00107]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to include reducing power levels to an exhaust fan and a supply air fan to a level which is lower than for normal operation, as taught by Boudreau. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide fine motor control over fan speeds to achieve a desired balance within an airflow and optimize performance of an air handling system which may aid in lowering operation costs [0044]. 
Regarding the limitation, “maintaining circulation of a given volume of recirculated air”; Once the proposed system of Voorhis enters defrosting operations, the setting of fans and air flow components to disclosed levels inherently create a maintained air flow of recirculated air as the system reaches a steady operating state. At steady state, the air flow within the system would be maintained at a given constant volume during any particular moment of operation. 
In re claim 16, Voorhis lacks the method according to claim 14, wherein the method comprises the step of running the defrosting sequence dependent of a time switch.  
Merlo discloses, within a similar method regarding defrosting operations, that defrosting operating cycles can be performed at constant time intervals, for example every 6 hours, independently of an effective need for performing defrosting operations after a preset number of hours running an evaporator within a system [0004]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to comprise the step of running the defrosting sequence dependent of a time switch, as taught by Merlo. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for preventing a heat exchanger from becoming frosted over before it is necessary to run defrosting cycles. Running defrosting cycles according to a time switch at regular time intervals effectively helps in preventing significant levels of ice from forming over the heat exchanger and minimizes non-optimal conditions during the course of normal operations [0064].
In re claim 17, Voorhis lacks the method according to claim 14, wherein the method comprises the step of reducing the power level to the exhaust fan (V2) and the air supply fan (Vi) during the defrosting sequence to a set point for air volume of recirculated air to about 50% of normal operation.
Boudreau discloses a similar control method regarding defrosting within a ventilation system wherein it is taught to reduce power of exhaust and supply fans individually to levels of “low”, “medium”, and “high” to attain required air flow rates within a system [0046]. Bourdreau further discloses fine motor control over fans based on information gathered by system sensors [0043, 0090] and that fans can be set to a minimum air quality maintenance mode during defrosting operations. It can be reasonably understood that achieving an air volume of recirculated air to a volume of about 50% of normal operations would be a result effective variable that one of ordinary skill in the art would be able to produce without undue difficulty in testing and modifying power levels to fans as disclosed by Boudreau.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to reduce power levels to exhaust and supply air fans during defrosting sequences to a point wherein the air volume of recirculated air is 50% of normal operations, as enabled by Boudreau.   
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means to control air flow volumes during normal or defrosting operations allowing for lower energy consumption rates and enabling fans to produce required air volumes within a system [0044].
In re claim 18, Voorhis lacks the method according to claim 14, wherein the power level to the exhaust fan and the air supply fan during the defrosting sequence reduces the volume of recirculated air to about half the volume during normal operation.  
Regarding the limitation: please see (in re claim 17)
In re claim 19, Voorhis discloses the method according to claim 14, wherein the method comprises the step of using the supply air fan (41) during the defrosting sequence as a recirculating air fan [FIG. 3C, 3D; Column 4: ln 62-64, Column 5: ln 11-13].  
In re claim 20, Voorhis as modified meets the limitations of claim 14 except for the method comprising the steps of returning the system back to normal operations after defrosting; regarding the limitations: please see (in re claim 1 and 15). It should be noted that references disclose a normal operating mode, wherein the actuation of dampers, starting of the compressor, and adjusting the power levels to fans are all features of returning to normal operations. Therefore, once defrosting has been completed within the proposed system of Voorhis, it would be obvious to one of ordinary skill in the art at the time the instant application was filed to return to a normal operating mode according to this arrangement. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for returning to normal operations and further tempering air within the system after defrosting operations have been successfully completed. 
In re claim 22, Voorhis lacks the method according to claim 14, wherein, to prevent stopping the air stream from the ventilation heat pump during the defrosting, reducing the air circulation to 50% by using damper control to lead air in the ventilation heat pump, where energy in 50% of the volume of heated room air is used to the exhaust fan at 50% power pulled from the heated room to defrost the evaporator.  
Regarding the limitation: “…exhaust fan at 50% power…”; please see (in re claim 1 and 17) wherein Boudreau discloses operating fans at reduced power levels. 
Regarding the limitation: “…reducing the air circulation to 50% by using damper control…”; Wolfson discloses a similar device for heating and cooling of a space using an air handler comprising dampers that are configured to supply a predetermined volume of air according to a range of positions (Claims 52, 55, 59, 67). Wolfson further discloses that the opening and closing positions of dampers are controlled in response to a sensed air flow and allowing a predetermined volume per unit time to flow through the system (Claim 70; [0024]). Therefore, achieving an airflow wherein in 50% of an air volume is exhausted would be a result effective variable from routine experimentation of the damper controls taught by Wolfson. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to control dampers within the system to regulate air flows and achieve desired air volumes during operations, as taught by Wolfson.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective means for providing damper control configured to respond to sensed air flows within a system and provides a desired air volume and air condition according to normal or defrosting operations.
In re claim 23, Voorhis lacks the method according to claim 22, wherein the supply air fan is run on 50% power and pulls 50% of the return air back to the room that shall be heated.  
Regarding the limitation: “…wherein the supply air fan is run on 50% power…”; please see (in re claim 1 and 17)
Regarding the limitation: “…pulls 50% of the return air back to the room that shall be heated…”; please see (in re claim 1 and 19). It should be noted that the proposed system of Voorhis comprises a supply fan configured to operate in the manner of a recirculation fan [Column 4: ln 57 – Column 5: ln 21], which when modified as proposed for the fine motor control of fans power levels, as taught by Boudreau, would allow one of ordinary skill in the art to achieve a value of “50%” as a result effective variable from routine experimentation of the proposed system fan controls.  
Claim(s) 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis (US5533357), Wolfson (US20050224591), Merlo (EP3086060A1), Halfmann (US20060060326A1), and Boudreau (US8939827B2), as applied to claim 14 above and further in view of Kim (US20190285331A1).
In re claim 15, Voorhis lacks the method according to claim 14, wherein the method comprises the step of running the defrosting sequence until it is registered that the pressure drop has fallen below the predetermined threshold level. 
Kim discloses a similar control method regarding defrosting operations comprising steps for determining whether the measured pressure differential over an evaporator is below or equal to a predetermined pressure indicating that defrosting has been sufficiently performed [0188-0189].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to run a defrost sequence until it is registered that the pressure drop has fallen below the predetermined threshold level, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a control means for determining whether or not defrosting operations have been sufficiently performed across an evaporator before allowing a system to return to normal operations [0196]. 
In re claim 21, Voorhis lacks the method according to claim 14, wherein the pressure transmitter is fitted to the inlet side and the outlet side of the evaporator to measure the pressure drop over the evaporator. 
Kim discloses a similar control method for an air handling device wherein defrosting operations are based upon pressure sensors disposed at an inlet side and an outlet side of an evaporator to effectively measure a pressure drop over the evaporator (Claim 1, 15; [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to position pressure sensors at an inlet and outlet side of an evaporator within a system, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective means for properly measuring the pressure drop over an evaporator in determining whether or not there is a presence of frost and therefore a need to run a defrosting operation.
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis (US5533357) in view of Wolfson (US20050224591), Merlo (EP3086060A1), Halfmann (US20060060326A1), and Boudreau (US8939827B2), as applied to claim 14 above and further in view of Lavogiez (FR3032026A1).
In re claim 24, Voorhis discloses the method according to claim 23, in which heated room air is sent back to the room as recirculated air through the condenser and the supply air fan (FIG. 3D; Column 5: ln 10-16).  
Voorhis lacks: the method according to claim 23, in which 50% of the heated room air is sent back to the room as recirculated air through the condenser, the electric battery and the supply air fan.  
Regarding the limitation: “…in which 50% of the heated room air is sent back to the room…”; please see (in re claim 23)
Regarding the limitation: “…through the condenser, the electric battery and the supply air fan…”; Voorhis discloses that air from the space being heated is recirculated through the supply fan (41), condenser (31), and delivered back to the enclosed space through an air outlet (44). However, Voorhis is silent as to the inclusion of an electric battery within the system air flow passage. Lavogiez discloses a similar installation as it pertains to the heating and refreshing of air within a ventilation system wherein an electric battery (FIG.1: 43) is disposed in relation to a condenser (5) and used to boost the systems ability to provide further heating to an airflow blown into an enclosed space (Claim 5).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to include an electric battery within an airflow, as taught by Lavogiez.
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for maintaining a desired air temperature by providing additional heating to an airflow delivered into an enclosed space.
In re claim 26, Voorhis lacks the method according to claim 25, in which 50% of the heated room air is sent back to the room as recirculated air through the condenser, the electric battery and the supply air fan.
Regarding the limitation: please see (in re claim 24)
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis (US5533357) in view of Wolfson (US20050224591), Merlo (EP3086060A1), Halfmann (US20060060326A1), and Boudreau (US8939827B2), as applied to claim 14 above and further in view of Lavogiez (FR3032026A1) and Marris (US5332028).
In re claim 25, Voorhis lacks the method according to claim 14, in which an electric battery which is controlled by the air supply temperature in the automatics after the condenser is used to maintain the air supply temperature during the defrosting.  
Regarding the limitation: “…an electric battery…”; Lavogiez discloses a similar installation as it pertains to the heating and refreshing of air within a ventilation system wherein an electric battery (FIG.1: 43) is disposed within an air passage after a condenser (5) and used to boost the systems ability to provide further heating to an airflow blown into an enclosed space (Claim 5).  
Regarding the limitation: “…which is controlled by the air supply temperature in the automatics after the condenser is used to maintain the air supply temperature during the defrosting…”; Marris discloses, in a similar method for supplemental heating during heat pump defrost, to include complimentary or additional heaters for maintaining air temperature. Marris further discloses that additional heaters can be configured to be turned on to overcome the cooling effects of a heat pump in the defrosting cycle and are actuated based on input from a supply air temperature sensor [Column 2: ln 19-27]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Voorhis to include an electric battery, as taught by Lavogiez, configured to be controlled by the air supply temperature, as taught by Marris, in the automatics after the condenser is used to maintain the air supply temperature during the defrosting.
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for sustaining a desired air temperature by providing complimentary heating to an airflow delivered into an enclosed space and wherein air supply-based controls allow for a balance of comfort and energy usage in maintaining a desired temperature.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhis (US5533357), Wolfson (US20050224591), Merlo (EP3086060A1), Halfmann (US20060060326A1), and Boudreau (US8939827B2), as applied to claim 14 above and further in view of Bingham (US4644759A).
In re claim 27, Voorhis lacks the method according to claim 14, in which drainage is carried out by run off of moisture from air in the condenser in heating mode and from the evaporator in cooling mode, where drainage from the condenser and evaporator is coupled together to a common water lock and with outlets to the exhaust side/air inlet side.  
It should be noted that Voorhis discloses a condensate drain system (23) where by drainage from the system and evaporator is collected but is silent as to directing the drainage to a common water lock to be disposed of (Column 4: ln 14-19). However, Bingham discloses a similar method regarding heat pumps and their operations wherein it is taught that a condenser-evaporator drain line (FIG.2: 22) is used to drain condensate from operations through the exterior exhaust duct (16) of the system (Column 3: ln 38-30). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Voorhis to include a drainage from the condenser and the evaporator with outlets to the exhaust side, as taught by Bingham. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for draining condensate during normal operations by using the available exterior exhaust duct, minimizing installation time and costs (Column 2: ln 8-10).
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763